Citation Nr: 1212256	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  07-11 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served in active military service from May 1984 to April 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the Veteran's claim.  The Veteran was notified of the denial and of her appellate rights in a RO letter dated later in April 2006.  [Due to a recent change in the location of the Veteran's residence, jurisdiction of her appeal has been transferred to the RO in Los Angeles, California.]

In December 2009, the Veteran presented sworn testimony during a formal RO hearing, which was chaired by a decision review officer (DRO).  A transcript of the hearing has been associated with the Veteran's VA claims file.

In January 2011, the Board remanded the Veteran's claim for further evidentiary development.  The VA Appeals Management Center (AMC) continued to deny the Veteran's claim in January 2012, when a supplemental statement of the case (SSOC) was issued, and returned the file to the Board.

This appeal is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on her part is required.



REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's claim on appeal.  The Board is cognizant of the facts that the Veteran's case has been in adjudicative status for several years and that it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of her gastrointestinal disorder claim.

The January 2011 Board Remand instructed the AMC/RO to obtain outstanding VA treatment records and thereafter to schedule the Veteran for a VA examination to determine the nature and etiology of any gastrointestinal disorder that she may have.  Pursuant to the Board Remand, the Veteran was afforded a VA examination in April 2011 as to her gastrointestinal disorder claim.  Initially, and in this regard, the Board recognizes that the Veteran's representative has indicated that the VA examination was inadequate because it was performed by a physician's assistant.  See the Appellant's Post-Remand Brief dated March 2012.  However, the Board notes that 38 U.S.C.A. § 5103A does not require a specific kind of health care provider to conduct medical examinations.  See 38 C.F.R. § 3.159(a)(1) (2011).  See also Cox v. Nicholson, 20 Vet. App. 563 (2007) & Goss v. Brown, 9 Vet. App. 109 (1996) (to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments).  

As to the conclusions rendered by the April 2011 VA examiner, however, the Board notes that the examiner answered the question posed by the Board in its January 2011 Remand but provided additional statements that require further development.  Specifically, the VA examiner interviewed and examined the Veteran, and reviewed her medical history including service treatment records and post-service treatment records.  The examiner then diagnosed the Veteran with diverticulitis/diverticulosis, irritable bowel syndrome, and gastroesophageal reflux disease (GERD).  As to the issue of medical nexus, the examiner concluded that the Veteran's diagnosed gastrointestinal disorders are "less likely as not (less than 50/50 probability) caused by or a result of military service."  Notably, in rendering the rationale for his conclusion, the examiner opined that "[i]n service constipation, and use of laxatives are likely to have been an EPTS [existed prior to service] condition, given the history of hemorrhoids, mentioned on the SF 93.  The most common causes of hemorrhoids are constipation and chronic diarrhea, along with any other conditions (such as pregnancy) which may cause increased pressure upon the hemorrhoidal veins."  

A veteran may be entitled to service connection if a pre-existing condition was aggravated during his/her service.  A pre-existing injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  "Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence").  It is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2011); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

In this regard, the Board acknowledges that, at the March 1984 enlistment examination, the Veteran reported having had hemorrhoids 8 years earlier.  The examiner also acknowledged this medical history in the report of the physical examination conducted on enlistment in March 1984.  Significantly, however, the examiner also concluded that this condition was not considered to be disabling at the Veteran's enlistment.  Accordingly, the Board finds that the Veteran was sound on enlistment.  

Significantly, the April 2011 VA examiner appears to relate the Veteran's symptoms of constipation and use of laxatives with her history of hemorrhoids, but constipation requiring the use of laxatives may also be associated with irritable bowel syndrome, which was diagnosed on examination in April 2011.  Although the service treatment records (including the December 1984 medical evaluation board examination) are essentially negative for complaints of, treatment for, or diagnoses of a gastrointestinal disability, persistent symptoms of constipation and dependence on laxatives are well-documented in the post-service treatment records.  

Accordingly, the Board finds that, in rendering a negative nexus opinion with regard to the diagnosed diverticulitis/diverticulosis, irritable bowel syndrome, and GERD, the April 2011 VA examiner did not address the continuity of the Veteran's relevant gastrointestinal symptomatology since her active duty.  In Charles v. Principi, 16 Vet. App. 370 (2002), the United States Court of Appeals for Veterans Claims (Court) held that, where there is evidence of record satisfying the first two requirements for service connection but no competent medical evidence addressing the third requirement (medical nexus), VA must obtain a VA examination and medical nexus opinion.  See also 38 C.F.R. § 3.159(c)(4) (2011) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Thus, the Board finds that a new VA opinion is warranted as to this matter.  

Additionally, the January 2011 Board Remand instructed the AMC/RO to obtain the Veteran's outstanding VAMC treatment records dating from October 2007.  The record demonstrates that VA treatment records dating from October 2007 to January 2011 were reviewed prior to the January 2012 SSOC.  The Board observes that the April 2011 VA examiner repeatedly referenced a February 2011 VA treatment record in the examination report.  However, as indicated, no treatment records post-dating January 2011 have been associated with the claims file-and none have been associated with the Veteran's Virtual VA file.  Thus, on remand, ongoing medical records dating from January 2011 should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure any records of recent gastrointestinal treatment that the Veteran has received.  The Board is particularly interested in records of gastrointestinal treatment that the Veteran may have received at the Breckville and West Los Angeles VA Medical Centers since January 2011.  All such available documents should be associated with the claims file.  

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of his gastrointestinal disorder.  The examiner should review the Veteran's claims file in conjunction with the examination.  A notation that this review has taken place should be annotated in the examination report.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by her and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed gastrointestinal disorder had its clinical onset in service or is otherwise related to active duty.  In answering this question, the examiner should address the Veteran's competent and credible contentions regarding a continuity of relevant symptomatology since service-as well as the records of pertinent post-service treatment.  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3. Ensure that the examination report complies with (and answers the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.  
4. Then, readjudicate the Veteran's appeal.  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should be returned to the Board for further consideration, if otherwise in order.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claim.  38 C.F.R. § 3.655 (2011).  She has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

